
	
		III
		112th CONGRESS
		1st Session
		S. RES. 45
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Eastern Washington
		  University football team for winning the 2010 National Collegiate Athletic
		  Association Division 1 Football Championship Subdivision
		  title.
	
	
		Whereas on January 7, 2011, the Eastern Washington
			 University football team (referred to in this preamble as the
			 Eagles) defeated the University of Delaware Blue Hens by a score
			 of 20 to 19, to win the 2010 National Collegiate Athletic Association Division
			 1 Football Championship Subdivision title;
		Whereas the Eagles were down for most of the championship
			 game, trailing 0 to 19 until late in the third quarter;
		Whereas, it was not until 1 minute and 48 seconds remained
			 in the third quarter of the championship game that quarterback Bo Levi Mitchell
			 threw a 22-yard touchdown pass to Brandon Kaufman;
		Whereas Mitchell then threw another touchdown to Nicholas
			 Edwards with 8 minutes and 16 seconds left in the fourth quarter;
		Whereas Mitchell threw a third touchdown, again to
			 Kaufman, with 2 minutes and 47 seconds left in the game, clinching a win in the
			 Eagles’ first trip to the National Collegiate Athletic Association Division 1
			 Football Championship Subdivision game;
		Whereas the Eagles began the 2010 season in the newly
			 renovated and dedicated Roos Field, named after Eastern Washington University
			 alumnus and offensive lineman Michael Roos of the National Football League’s
			 Tennessee Titans;
		Whereas Roos Field is the only Division 1 college football
			 stadium to feature a red playing surface, leading Roos Field to be aptly
			 nicknamed The Inferno;
		Whereas head coach Beau Baldwin was named the Coach of the
			 Year by College Sporting News;
		Whereas the 2010 Buck Buchanan Award, honoring the most
			 outstanding defensive player in the Division I Football Championship
			 Subdivision, was awarded to Eagles linebacker J.C. Sherritt;
		Whereas Big Sky Conference honors were awarded to Eagles
			 running back Taiwan Jones, who was named Offensive Player of the Year, and
			 Eagles linebacker J.C. Sherritt, who was named Defensive Player of the
			 Year;
		Whereas the Eagles clinched a share of the 2010 Big Sky
			 Conference title, with a conference record of 7-1 and an overall season record
			 of 13-2, and finished the 2010 season with an 11-game win streak; and
		Whereas the Eagles enjoyed widespread support from their
			 dedicated and spirited fans, as well as the entire Eastern Washington
			 University community: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Eastern Washington University football team for winning the National Collegiate
			 Athletic Association Division 1 Football Championship Subdivision title;
			(2)recognizes the
			 hard work and dedication of the players, head coach Beau Baldwin, and the
			 assistant coaches and support personnel who all played critical roles in
			 helping the Eastern Washington University Eagles win the Subdivision title;
			 and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of the
			 resolution to—
				(A)the President of
			 Eastern Washington University, Dr. Rodolfo Arévalo;
				(B)the Athletic
			 Director of Eastern Washington University, Bill Chaves; and
				(C)the Head Coach of
			 the Eastern Washington University football team, Beau Baldwin.
				
